MEMORANDUM **
Shambhu Prasad Dhakal, a native and citizen of Nepal, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision denying his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), we deny the petition for review.
Substantial evidence supports the BIA’s conclusion that Dhakal failed to establish that he was or would be persecuted on account of a protected ground because the record does not compel the conclusion that the Maoists who sought to extort money from him were motivated by more than economic interest. See id. at 482-84, 112 S.Ct. 812; cf. Borja v. INS, 175 F.3d 732, 735-36 (9th Cir.1999) (explaining that ‘extortion plus’ is necessary to satisfy nexus requirement). Accordingly, he failed to establish eligibility for asylum. See id. at 481,112 S.Ct. 812.
Because Dhakal failed to establish eligibility for asylum, he necessarily failed to meet the more stringent requirements for withholding of removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir.2006).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.